DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore the following must be shown or the feature(s) canceled from the claim(s):
One or more springs providing at the stop to absorb impact from axial movement of the axially moveable member before it impacts the stop at the limit of axial movement of the axially moveable member at the extended axial position. (as in claim 1, the examiner notes the moveable member 1’ is not shown impacting applicant’s alleged stop member 12 due to the fact that applicant’s alleged housing element (unnumbered element see interview notes 8/18/2020 is directly between 1’ and 12, also see remarks below)

No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 6 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without undue experimentation, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
Claims 1-4 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 1 recites “one or more springs providing at the stop to absorb impact from axial movement of the axially moveable member before it impacts the stop at the limit of axial movement of the axially moveable member at the extended axial position”.  As discussed above the figures do not show an axially movable member impacting a stop due to the intervening housing element.  How does the applicant’s axially movable member (designated as 1’ in figure 2) “impact” applicant’s claimed “stop” (designated as 12 in figure 2) with the housing located .

  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 1 recites “one or more springs providing at the stop to absorb impact from axial movement of the axially moveable member before it impacts the stop at the limit of axial movement of the axially moveable member at the extended axial position” rendering the claim indefinite.  As discussed above this feature is not shown in the drawings.  As discussed above and addressed below in the remarks applicants’ movable member 1’ cannot impact applicants’ stop (12) due to the housing being located between them.  As such the metes and bounds of the claim are unclear.  It is unclear as to what is meant by the term “impacting” as the housing is located between the movable member (1’ or alternatively 1”) and the axial stop (12), thus preventing any impact.  
The examiner again notes the numerous drawing and 112 issues may arise from a difference between foreign and US patent practice.  The examiner suggests applicant review the entire application (specification, drawings, and claims) and analyze the drawings and claims with respect to stringent US practice.  Specifically, assigning reference characters to each claimed element that correspond with, and are in agreement with the drawings.  The examiner notes that the drawings contain very few reference 
Response to Arguments

Applicant's arguments filed 11/25/2020 have been fully considered but they are not persuasive. 
Applicant argues “Claim 1 is amended to recite "one or more springs provided at the stop to absorb impact from axial movement of the axially moveable member before it impacts the stop at the limit of the axial movement of the axially moveable member at the extended axial position and/or at the retracted axial position." The annotated expanded view of FIG. 2 below is used to explain how the claimed features are illustrated and, therefore, how 35 U.S.C. § 112 is satisfied. 
The Examiner alleges (e.g., pages 7 of the Office Action) that a housing element is between the axially movable member 1' and the stop 12 and, therefore, the axially movable member 1' is "incapable of impacting" the stop member 12. This assertion is based on a misunderstanding of the figures, as explained using the annotations above. The intervening housing member the Examiner appears to reference is a portion H of the housing that is behind the axially movable member (from the perspective shown in the figure). This portion H of the housing is the inner wall of the housing and is visible through a gap G between the axially96023US01 (U311020US) Page 3 of 4 Application Serial No: 15/730,945In Reply to Office Action dated: August 25, 2020movable member and the stop 12. The gap G is annotated in three different places above. The axially movable member extends in the direction E and, at the end of the extension, directly impacts the stop 12 (because the housing H visible through the gap G is not preventing its movement at all). To mitigate the impact, the spring 8" is used according to the claimed invention to absorb impact prior to the axially movable member impacting the stop 12. A similar process happens at the other end when the axially movable member retracts in the direction R. To be clear, there is no intervening housing element that prevents impact between the axially movable member and the stop. Thus, the path of extension is the movement indicated by the arrows annotated with R and E. “






In response, for clarity the examiner has labeled the cross hatched “housing” below.  Referring to the annotated drawing below, neither element 1’, nor 1” are shown “impacting” the “stop” element (12) as claimed in claim 1 due to the “housing”.  The examiner notes the claimed “housing” is not given a given a reference character in the applicant’s figure 2.  The examiner further notes that a majority of elements in the drawings are not given reference characters hence the drawing objection and lack of clarity of applicant’s disclosure.  Further still, because 35 U.S.C. 112 1st paragraph required a disclosure which would enable one of ordinary skill in the art to make and use the invention, this disclosure is considered non-enabling, hence the 112 first and second paragraph rejections.  Referring again to applicant’s exploded figure 2, the examiner has labeled the claimed housing as described by applicant in the instant remarks and the prior telephonic interview as the cross-hatched element located circumferentially outside of element 1’ (please “housing” below).  This housing element is clearly located directly between applicant’s elements 1’ and 12.  Therefore, applicant’s axially movable member 1’ is incapable of impacting the stop member 12.  
Applicant has argued that there is a gap axially between the movable member and the stop member and has provided a drawings showing three instances allegedly annotating a “gap” with reference characters (G).  However, the examiner notes that all three instances of the alleged “gap” annotated by three reference characters (G) actually point to a solid element which applicant has also alleged to the be the claimed “housing” (H).  Since it is seemingly impossible and unclear as to how a housing can also be a gap, or how a gap can also be a housing, or further still, how applicant’s movable member (1’) can impact applicant’s stop (12) with a housing (H) located between the moveable member (1’) and stop (12), the claims remain both indefinite and the disclosure remains non-enabling.  The examiner also notes these reference characters (H and G) still do not appear in the drawings of the application but merely in applicant’s remarks. In addition, the drawings remain objected to for not clearly showing claimed subject matter.
	The examiner again suggests for the purpose of effectively understanding and communicating the elements of the instant application that applicant label each and every element in the drawings consistent with the specification and claims in sufficient detail such that one of ordinary skill the art can make the 
    PNG
    media_image1.png
    730
    435
    media_image1.png
    Greyscale


Conclusion

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE BOES whose telephone number is (571)272-4898.  The examiner can normally be reached on Monday-Friday 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



TERENCE BOES
Primary Examiner
Art Unit 3658



/TERENCE BOES/Primary Examiner, Art Unit 3658